ORDER
The Motion for Writ of Supersedeas filed herein on 20 August 1985 by The Aluminum Company of America (hereinafter “Alcoa”) is Denied.
The Motion for Writ of Supersedeas filed herein on 22 August 1985 by Nantahala Power and Light Company (hereinafter “Nantahala”) is DENIED.
The orders of the North Carolina Utilities Commission, affirmed by this Court on 13 August 1985, requiring refunds of approximately $15.6 million to customers of Nantahala and making Alcoa responsible for those refunds to the extent Nantahala is financially unable to pay them, are temporarily stayed to and including the 30th day of September 1985 but no longer. The temporary stay allowed by this order will expire automatically at 12:01 a.m. on 1 October 1985 without the necessity of any further order by this Court. The purpose of the stay is to permit Alcoa and Nantahala to seek a writ of certiorari and stay from the Supreme Court of the United States.
The stay granted herein is conditioned upon posting with the North Carolina Utilities Commission of a good and sufficient bond in the amount of $16,000,000.00, by Alcoa, covering any and all obligations of itself and/or Nantahala under the orders of the *327North Carolina Utilities Commission (Commission Docket No. E-13, Sub 35) affirmed in the decision and judgment entered by this Court on 13 August 1985.
By order of the Court in Conference, this 27th day of August 1985.
Mitchell, J.
For the Court